Citation Nr: 1633815	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a right knee injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a left knee injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a fractured nose.

4.  Whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a fractured jaw.

5.  Entitlement to service connection for chronic residuals of a fractured nose.

6.  Entitlement to service connection for chronic residuals of a fractured jaw.

7.  Entitlement to compensation for visual impairment including blindness under the provisions of 38 U.S.C.A. § 1151 with respect to nasal surgery performed at medical treatment at a VA Medical Center in July 1996. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Board notes that the RO certified the issues of entitlement to service connection for glaucoma, left hand fracture, right hand fracture, right index finger injury, bilateral knee degenerative joint disease, nose fracture, and jaw fracture as well as compensation under 38 U.S.C.A. § 1151 for blindness.  These issues were all listed on the April 2014 Statement of the Case; however, on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran noted that he was only appealing the issues of entitlement to compensation under 38 U.S.C. § 1151 for blindness, left and right hand fracture, left and right knee degenerative joint disease, fractured nose, and fractured jaw.  Thus, as the Veteran did not perfect his appeal with respect to entitlement to service connection for glaucoma and a right index finger injury, and those issues are not currently before the Board. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (2015), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.  In this case, at the February 2016 hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for chronic residuals of a left hand fracture and whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a right hand fracture.  Thus, there is no allegation of error of fact or law remaining before the Board concerning these matters.  As such, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal with regard to the issues of entitlement to service connection for a chronic residuals of a left hand fracture and whether new and material evidence has been received to reopen a claim for service connection for chronic residuals of a right hand fracture must be dismissed.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to compensation for visual impairment including blindness under the provisions of 38 U.S.C.A. § 1151 with respect to nasal surgery performed at the VA Medical Center in July 1996 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of whether new and material evidence has been received to reopen claims for service connection for chronic residuals of right and left knee injuries, entitlement to service connection for chronic residuals of a fractured nose, entitlement to service connection for chronic residuals of a fractured jaw, and entitlement to compensation for visual impairment including blindness under the provisions of 38 U.S.C.A. § 1151 with respect to nasal surgery performed at medical treatment at a VA Medical Center in July 1996 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for residuals of a fractured nose and residuals of a fractured jaw were denied by an August 1996 Board decision that was not appealed.

2.  Evidence received subsequent to the August 1996 Board decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision which denied claims for service connection for chronic residuals of a fractured nose and chronic residuals of a fractured jaw is final.  U.S.C.A. 7104(b) (West 1991); 38 C.F.R. 20.1100 (1996).  

2.  New and material evidence has been received since the August 1996 Board decision, and the claims of entitlement to service connection for chronic residuals of a fractured nose and chronic residuals of a fractured jaw are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In an August 1996 decision, the Board denied service connection for, inter alia, residuals of a fractured nose and a fractured jaw on the basis that the Veteran had not submitted well-grounded claims for service connection.

At the time of the Board decision, the record included service treatment records, post-service medical records, a VA examination report, written statements made by the Veteran and his wife, and testimony presented by the Veteran and his wife.

Service treatment records indicate that on Report of Medical Examination dated in January 1965, nose and mouth were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his enlistment physical, he reported ear, nose, or throat trouble.  Physician's summary and elaboration of all pertinent data indicate that the Veteran had old ENT trouble with history of SMR [submucosal resection].  The physician noted no symptoms.   

On June 3, 1967, the Veteran was seen with swelling and hematoma of the left side of lower lip, pain at teeth of 12 and 13 and soreness at the left upper mucosa due to trauma.  Periapical x-ray was ordered.  

On Report of Medical Examination dated in November 1968, the Veteran's nose and mouth were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he reported that he was in excellent health at that time.  He again reported ear, nose, or throat trouble.  In January 1969 the Veteran stated that there had been no change in his medical condition since his last separation examination in November 1986.

At VA examination in March 1993, the Veteran reported that he had a beating in 1969 associated with broken facial bones and teeth, that he regained dental manipulation and immobilization of his nose but not actual facial surgery.  Physical examination demonstrated that the nose and facial structures appeared normal from the outside; there was mild tenderness over the maxillary sinuses in the nose; and there was erythema, crusting, and bleeding inside both nostrils.  Sinus, nasal, and maxillary x-rays were normal.  Diagnosis was status post nasal injury with residual pain.   

In September 1993, and Veteran and his wife submitted statements regarding facial and dental injuries.  The Veteran stated that on June 3, 1967, he was grabbed by the ankles and thrown to the ground by one solder and that four other soldiers started kicking and stomping his face and head.  A dental assistant performed an examination and cleaned the wounds to the Veteran's face and mouth.  His teeth were mashed in and loose, the insides of his cheeks were cut and bleeding.  The cheek bone had been cracked and was bleeding from the outside.  His nose had been pushed over and was bleeding inside and outside from cuts.  Providers tried to brace his teeth so that they would stabilize in a normal manner.  The Veteran stated that sometime in July or August 1967, the military police found at least one of the attackers.  The only name he could remember was Private Love who was court-martialed during August or September 1967.  The Veteran stated that both he and his wife testified at his trial and that his medical and dental records were used in the court-martial proceedings.  The Veteran stated that he did not know the outcome as he was rotated back to the United States.  The Veteran stated that the attack was unprovoked and racially motivated and that he and his wife were both in fear of reprisals by those who were not apprehended to the point where he bought a handgun for protection, borrowed a shotgun to keep in their quarters, and rescinded his request for a third year in Germany.   

The Veteran presented testimony at a Travel Board hearing in April 1996.  The Veteran testified that he and his wife were going to a bus stop on base when five soldiers attacked him and tried to kill him.  They stomped his face, cracked both orbital bones, his nose, mashed his teeth in, and broke his jaw.  The Veteran's wife testified that she was an eyewitness to the attack in Germany.  

In its August 1996 decision, the Board noted that at the Veteran's enlistment examination, he checked "yes" for having had or had "ear, nose, or throat trouble."  He reported having had operations for tonsils, adenoids, and nose trouble and that the physician commented that he had "old ENT trouble (Hx S.M.R.)" [history of submucosal resection].  The Board further noted that it was not considered disabling, and there were no symptoms; and at the separation medical examination in November 1968, the nose and sinuses were clinically evaluated as normal.  The Board noted that service medical records showed that the Veteran was seen on an emergency basis on June 3, 1967 for swelling and hematoma at the left side of lower lip; that the record indicated that there was pain at teeth #10, 12, and 13 and soreness at the left upper mucosa due to trauma; and that a periapical x-ray was made of teeth #10, 11, 12, and 13.  The Board noted that on April 23, 1990, the Veteran was seen at the Miller Medical Group for a complete physical, that his past medical history included numerous repairs of nasal fractures - he had surgical repair in 1961 following which a nasoseptal defect had developed.  The examination revealed a nasoseptal defect high in the nares that looked clear.  

In its August 1996 decision, the Board noted that the Veteran was afforded a dental examination in March 1993 at which time a panographic dental X-ray showed damage by trauma to teeth #'s 10, 11, 12, and 13 exhibited by blunted and shortened apices and that a dental rating determined that service connection was warranted for teeth Nos. 11, 12, and 13 due to trauma incurred or aggravated in service.  The Board noted that the examiner further noted that when the medical records for the trauma to the teeth were found, a new compensation and pension examination was warranted to connect the extensive maxillary damage to the service-related trauma.

The Board also noted that statements submitted by the Veteran and his wife in September 1992 described the incident when the Veteran sustained facial damage.  The Board also noted in detail the testimony of both the Veteran and his wife.  The Board also noted that the RO had made several attempt to obtain court martial records and company records.  

The Board further noted that the morning reports obtained did not indicate that the Veteran was hospitalized and treated in June 1967 and that although the Veteran claimed that the medical records were removed from his file to be used at the court-martial proceedings, he also testified that he was treated for residuals of the beating up to the time of separation but that service medical records did not show follow-up treatment and the separation examination was negative for any complaints, treatment, or diagnosis of residuals of the claimed beating.  The Board noted that March 1993 x-rays revealed no evidence of fracture of the maxillary or nasal bones or identified bony erosion of the nasal bones.

In its August 1996 decision, the Board found that although the dental examiner indicated there was extensive maxillary damage and suggested a connection between it and the service-related trauma, this was based on the Veteran's reporting of his medical history and that the doctor relied upon the Veteran's account of his medical history and service background and that although service medical records did indicate dental trauma and the Veteran had been service connected for teeth #11, 12, and 13, the medical records did not support the Veteran's reporting of the extensive beating to the face.

The Board did not find the reported history by the Veteran credible and noted that the history of experiencing a severe beating and suffering residuals was not supported by the evidence of record.  The Board noted that the Veteran did not seek service connection for claimed residuals until many years after discharge from service and that the March 1993 X-rays did not show evidence of a fracture of the nasal bones or maxillary.

The August 1996 Board decision is final and not subject to revision on the same factual basis.  Neither he nor his representative has contended otherwise.  See 38 U.S.C.A. 7104(b) (West 1991); 38 C.F.R. 20.1100 (1996).  

In this regard, additional evidence received since the August 1996 Board decision includes various VA treatment records and personal hearing testimony from the Veteran and his wife.

The Veteran has submitted additional medical evidence of surgery and facial reconstruction after service.  A January 1998 medical record notes a positive history for trauma and facial reconstruction after service in 1969.  A January 2001 VA dentistry note noted an anterior cross bite the result of facial trauma. 

The Board has considered the evidence received since the August 1996 Board decision and finds that the evidence is new and material and serves to reopen the claim.


ORDER

New and material evidence having been submitted, the claims for entitlement service connection for residuals of nose fracture and jaw fracture are reopened.  To this extent only the appeal is granted.


REMAND

The Board finds that additional development is needed prior to adjudicating the issues on appeal.

With respect to the Veteran's request to reopen his claim for service connection for residuals of injuries to his knees as well as the newly reopened claim for service connection for residuals of a nose fracture and a jaw fracture, the Board notes that the Veteran testified in February 2016 that the request for morning reports obtained by VA in 1993 were for the wrong unit.  The Veteran testified that he was part of USASA 17th field station, B Company.  The Board notes that in September 1993, the Veteran stated that he requested the company reports for the 319th USASA Bn. 184th Company and 2nd USASA Field Station A Company.  In October 1994, the Veteran stated that his unit designations were 184 Company, 319th USASA Battalion and Company B, 17th USASA Field Station, both located at the Rothwesten Kaserne in Rothwesten, Germany.  Thus, it is the Board's opinion that a search for the Veteran's service personnel records should be conducted as well as an additional search for morning reports in May 1967 and June 1967.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

In addition, although the Veteran's service treatment records are in the file, inpatient clinical records are often maintained separately from general service treatment records and filed according to the hospital where treatment occurred.  The Veteran testified that he sent to a military hospital in Frankfurt, Germany; although the Veteran could not remember whether it was an Army or Air Force hospital. As such, clinical records from should be requested from National Personnel Records Center (NPRC) in St. Louis, Missouri.

The Veteran should also be provided an opportunity to report for a VA examination to determine the nature and etiology of any current chronic nasal and jaw disorders. 

The Veteran seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  It is contended that, on July 25, 1996, the Veteran incurred additional injury due to nasal surgery.  Specifically, the Veteran contends that he is legally blind due to facial reconstruction surgery conducted at VAMC in 1996.  VA consultation sheet notes that the Veteran was losing his vision, that he was seen by a local ophthalmologist told him that he had nerve damage secondary to rhinoplasty surgery in 1996.  VA treatment record in July 1999 notes that the Veteran was legally blind due to glaucoma.  VA treatment record in September 2009 notes open angle glaucoma secondary to plastic reconstruction of face.
  
Pursuant to 38 U.S.C.A. § 1151 , a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and  (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The September 2012 rating decision noted that the record failed to show that the Veteran had surgery at VAMC in 1996; however, VA treatment records from Tennessee Valley Medical Center printed on July 14, 2011 note a surgery report for septo-rhinoplasty, closure of septal perforations, reconstruction of nose, temporalis fascia graft, and derma-fat-fascia graft on July 25, 1996.  Subsequently, the Veteran submitted a July 25, 1996 surgery report which describes a septo-rhinoplasty, closure of septal perforations, reconstruction of nose, temporalis fascia graft, and derma-fat-fascia graft.  Medical discharge instructions from VA indicate that he underwent septo-rhinoplasty with temporalis fascia graft and was to follow up at the ENT clinic in August 1996. 
 
Thus, it is the Board's opinion that complete clinical records related to the surgery should be obtained.  Thereafter, a medical opinion should be obtained regarding whether the Veteran sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the procedure, or an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

1.  Complete VA clinical records for July 25, 1996, surgery (septo-rhinoplasty, closure of septal perforations, reconstruction of nose, temporalis fascia graft, and derma-fat-fascia graft), including consent forms, should be obtained and associated with the record.

2.  The appropriate service department should be requested to conduct a search for the Veteran's service personnel records as well as service clinical records and/or hospital records and morning reports dated in May 1967 for treatment for injuries to his knees allegedly sustained when he was hit by a motor vehicle on May 25, 1967 and in June 1967 for treatment for injuries to his nose and jaw allegedly sustained in a personal attack while stationed in Germany. The correct unit information should be used in the request, given that the last request listed the incorrect unit.

3.  After the above development has been completed, the Veteran should be afforded a VA examination with an otorhinolaryngologist or another physician with similar expertise, who did not perform or aid in performing the Veteran's July 1995 nasal surgery.  The examiner should provide an opinion as to the etiology of any current chronic nasal and jaw disorders as well as an opinion regarding the Veteran's claim of legal blindness due to glaucoma caused surgery performed at VA medical center in July 1996.  

The examiner is to be provided access to the Virtual VA and VBMS and must specify in the report that such records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should consider the Veteran's or other lay statements, including from his wife, as to symptoms and events during and after service in rendering any opinion. 

* The examiner should identify all current chronic nasal and jaw disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

* The examiner should provide an opinion as to whether the proximate cause of the Veteran's additional disability - legal blindness -- identified as due to glaucoma after facial surgery in July 1996 was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


